Appeal from a judgment of the County Court of Chemung County (Buckley, J.), *1524rendered January 29, 2007, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant was found to be in possession of a sharpened wooden shank while he was incarcerated and was charged in an indictment with promoting prison contraband in the first degree. In satisfaction thereof, he pleaded guilty to attempted promoting prison contraband in the first degree. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to l½ to 3 years in prison, to run consecutive to the prison term he was then serving. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Rose, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.